NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                           IN THE DISTRICT COURT OF APPEAL

                                           OF FLORIDA

                                           SECOND DISTRICT


FRANTZ CHARITE, DOC #Y27435,               )
                                           )
             Appellant,                    )
                                           )
v.                                         )      Case No. 2D18-3296
                                           )
STATE OF FLORIDA,                          )
                                           )
             Appellee.                     )
                                           )

Opinion filed July 24, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for
Collier County; Joseph G. Foster, Judge.

Frantz Charite, pro se.



PER CURIAM.

             Affirmed.



LaROSE, SALARIO, and ROTHSTEIN-YOUAKIM, JJ., Concur.